       Case 5:20-cv-00363-BLF Document 59 Filed 06/29/20 Page 1 of 4




 1   SONAL N. MEHTA (SBN 222086)
      Sonal.Mehta@wilmerhale.com
 2   WILMER CUTLER PICKERING
      HALE AND DORR LLP
 3
     950 Page Mill Road
 4   Palo Alto, California 94303
     Telephone: (650) 858-6000
 5   Facsimile: (650) 858-6100
 6   DAVID Z. GRINGER (pro hac vice)
      David.Gringer@wilmerhale.com
 7
     ARI HOLTZBLATT (pro hac vice)
 8    Ari.Holtzblatt@wilmerhale.com
     MOLLY M. JENNINGS (pro hac vice)
 9    Molly.Jennings@wilmerhale.com
     WILMER CUTLER PICKERING
10    HALE AND DORR LLP
11   1875 Pennsylvania Ave NW
     Washington, DC 20006
12   Telephone: (202) 663-6000
     Facsimile: (202) 663-6363
13
     Attorneys for Defendant
14   FACEBOOK, INC.
15

16                              UNITED STATES DISTRICT COURT

17                             NORTHERN DISTRICT OF CALIFORNIA

18                                       SAN JOSE DIVISION

19   REVEAL CHAT HOLDCO, LLC, a Delaware                   Case No. 5:20-CV-00363-BLF
     limited liability company, USA TECHNOLOGY
20   AND MANAGEMENT SERVICES, INC. (d/b/a                  DEFENDANT FACEBOOK INC.’S
     Lenddo USA), a Delaware corporation, CIR.CL,          OPPOSITION TO PLAINTIFFS’
21   INC., a dissolved Delaware corporation, and           ADMINISTRATIVE MOTION TO
     BEEHIVE BIOMETRIC, INC., a dissolved                  FILE POST-HEARING LETTER
22
     Delaware corporation,                                 BRIEF
23
                                  Plaintiffs,
24
            v.
25
     FACEBOOK, INC., a Delaware corporation,
26

27                                Defendant.

28


      NO. 5:20-CV-00363-BLF                 FACEBOOK’S OPPOSITION TO PLAINTIFFS’ ADMINISTRATIVE MOTION
       Case 5:20-cv-00363-BLF Document 59 Filed 06/29/20 Page 2 of 4




 1            Plaintiffs’ administrative motion to file a post-hearing letter brief “to provide additional

 2   authority and context” should be denied. The motion is procedurally improper, the proposed

 3   letter brief contains no new authority, and the proposed letter brief is of no assistance to the

 4   Court.

 5            This Court’s Local Rules “are structured to deter an endless cycle of filings and counter-

 6   filings while preserving the Court’s ability to render a decision that is fully-informed by any

 7   particularly germane legal authority that may emerge.” Michael Taylor Designs Inc. v. Travelers

 8   Property Cas. Co. of America, 761 F. Supp. 2d 904, 909 (N.D. Cal. 2011). Thus, it is

 9   “permissible” under Rule 7-11 “for a party to seek leave to submit additional, newly-released,

10   authorities after a matter has been heard.” Id. (emphasis added). No provision of the Local

11   Rules, however, allows what plaintiffs seek to do here: submit a brief with pre-existing, non-

12   controlling, and cumulative case law on a fully-briefed and argued question of law. Indeed, even

13   with regard to newly-released authority, courts are clear that leave to file a post-hearing

14   “statement of recent decision” should be granted “sparingly.” Id. Plaintiffs’ motion, which does

15   not even attempt to explain why the relevant criteria for leave are met, is a poor candidate for an

16   exception to this rule. This is particularly true since the cases cited in plaintiffs’ proposed brief,

17   all of which were published well before plaintiffs filed their opposition—and many of which

18   were already cited in the opposition—are wholly “cumulative of the cases that have already been

19   submitted.” Id.

20            Next, while plaintiffs purport to offer only additional authority on their fraudulent

21   concealment theory, the proposed letter brief in fact also attempts to rebut Facebook’s argument

22   in its reply brief that a 2015 Wall Street Journal article demonstrates that the plaintiffs had

23   constructive notice of the challenged “whitelist agreements.” Mot., Ex. A at 2. Contrary to

24   plaintiffs’ contention, the fact that the CEO of plaintiff Reveal Chat is quoted in the article lends

25   further support to Facebook’s argument. But in any event, plaintiffs’ argument is not

26   permissible under the Local Rules. Civil Local Rule 7-3(d)(1) requires any objections to

27

28
                                                        1
      NO. 5:20-CV-00363-BLF                  FACEBOOK’S OPPOSITION TO PLAINTIFFS’ ADMINISTRATIVE MOTION
       Case 5:20-cv-00363-BLF Document 59 Filed 06/29/20 Page 3 of 4




 1   arguments made in a reply to be served “within 7 days after the reply is filed.” Plaintiffs have

 2   missed that deadline by more than a month, without explanation.

 3          Finally, plaintiffs proposed letter brief does not, as plaintiffs claim, “aid the court in its

 4   consideration of the issue of fraudulent concealment.” Mot. at 2. To begin, none of the cases

 5   cited by plaintiffs are on point. Plaintiffs fail to realize that they are challenging public acts and

 6   at best have alleged that Facebook concealed the intent motivating it to undertake those acts.

 7   Once the acts became public, however, there was no more concealment, let alone a fraudulent

 8   concealment. Plaintiffs do not—and cannot—address this fundamental flaw in their theory. And

 9   even taking plaintiffs’ theory at face value, plaintiffs have no answer for the fact that

10   “affirmative silence” is actionable fraudulent concealment only where there is a duty to disclose.

11   Conmar Corp. v. Mitsui & Co. (U.S.A.), 858 F.2d 499, 505 (9th Cir. 1988). Plaintiffs allege no

12   such duty and, even now, do not argue otherwise. Silence alone does not give rise to such a

13   duty. Id.

14                                             CONCLUSION

15          This Court should deny plaintiffs’ administrative motion for leave to file a letter brief to

16   “provide additional authority and context to aid the Court.”

17

18

19

20

21

22

23

24

25

26

27

28

                                                        2
      NO. 5:20-CV-00363-BLF                   FACEBOOK’S OPPOSITION TO PLAINTIFFS’ ADMINISTRATIVE MOTION
       Case 5:20-cv-00363-BLF Document 59 Filed 06/29/20 Page 4 of 4




 1   Dated: June 29, 2020                Respectfully submitted,

 2
                                         By: /s/ Sonal N. Mehta
 3
                                         Sonal N. Mehta (SBN: 222086)
 4                                       WILMER CUTLER PICKERING HALE AND
 5                                       DORR LLP
                                         950 Page Mill Road
 6                                       Palo Alto, California 94303
                                         Telephone: (650) 858-6000
 7                                       Facsimile: (650) 858-6100
                                         Email: Sonal.Mehta@wilmerhale.com
 8

 9                                       David Z. Gringer (pro hac vice)
10                                       Ari Holtzblatt (pro hac vice)
                                         Molly M. Jennings (pro hac vice)
11                                       WILMER CUTLER PICKERING HALE AND
                                         DORR LLP
12                                       1875 Pennsylvania Avenue NW
                                         Washington, DC 20006
13
                                         Telephone: (202) 663-6000
14                                       Facsimile: (202) 663-6363
                                         Email: David.Gringer@wilmerhale.com
15                                       Email: Ari.Holtzbaltt@wilmerhale.com
                                         Email: Molly.Jennings@wilmerhale.com
16

17                                       Attorneys for Defendant Facebook, Inc.
18

19

20

21

22

23

24

25

26

27

28

      NO. 5:20-CV-00363-BLF         FACEBOOK’S OPPOSITION TO PLAINTIFFS’ ADMINISTRATIVE MOTION
